UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                      )
GERALDINE CAMPFIELD,                  )
                                      )
            Plaintiff,                )
                                      )
            v.                        )     Civil Action No. 15-cv-0372 (KBJ)
                                      )
COMMISSIONER OF SOCIAL                )
SECURITY,                             )
                                      )
            Defendant.                )
                                      )

            ORDER ADOPTING REPORT & RECOMMENDATION
                      OF MAGISTRATE JUDGE

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that Magistrate Judge G. Michael Harvey’s [15] Report and

Recommendation is ADOPTED in its entirety. It is

      FURTHER ORDERED and that Plaintiff’s [8] Motion for Judgment of Reversal

is DENIED, and Defendant’s [10] Motion for Judgment Affirmance is GRANTED.



DATE: December 28, 2016               Ketanji Brown Jackson
                                      KETANJI BROWN JACKSON
                                      United States District Judge